EXHIBIT 10.12
 
NEITHER THIS NOTE NOR THE SECURITIES THAT ARE ISSUABLE TO THE HOLDER UPON
CONVERSION HEREOF (COLLECTIVELY, THE "SECURITIES") HAVE BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR THE SECURITIES LAWS
OF ANY STATE OR OTHER JURISDICTION. NEITHER THE SECURITIES NOR ANY INTEREST OR
PARTICIPATION THEREIN MAY BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED:
(I) IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE 1933 ACT OR APPLICABLE STATE SECURITIES LAWS; OR (II) IN THE ABSENCE
OF AN OPINION OF COUNSEL, IN A FORM REASONABLY ACCEPTABLE TO THE ISSUER, THAT
REGISTRATION IS NOT REQUIRED UNDER THE 1933 ACT OR; (Ill) UNLESS SOLD,
TRANSFERRED OR ASSIGNED PURSUANT TO RULE 144 UNDER THE 1933 ACT.
 
BY ACCEPTING THIS OBLIGATION, THE HOLDER REPRESENTS AND WARRANTS THAT IT IS NOT
A UNITED STATES PERSON (OTHER THAN AN EXEMPT RECIPIENT DESCRIBED IN SEC
6049(B)(4) OF THE INTERNAL REVENUE CODE AND REGULATIONS THEREUNDER) AND THAT IT
IS NOT ACTING FOR OR ON BEHALF OF A UNITES STATES PERSON (OTHER THAN AN EXEMPT
RECIPIENT DESCRIBED IN SEC. 6049(B)(4) OF THE INTERNAL REVENUE CODE AND THE
REGULATIONS THEREUNDER).
 
AMENDED AND RESTATED
 
REVOLVING CONVERTIBLE PROMISSORY NOTE
 

Issuance Date: March 17, 2014
 
Effective Date: March 17, 2014
US$1,506,134.50

 
FOR VALUE RECEIVED, GREEN INNOVATIONS LTD., a corporation incorporated under the
laws of the State of Nevada, whose address is 316 Del Prado Blvd. South, Suite
204, Cape Coral, Florida 33990 (the “Borrower”), promises to pay to the order of
TCA GLOBAL CREDIT MASTER FUND, LP (hereinafter, together with any holder hereof,
“Lender”), whose address is 3960 Howard Hughes Parkway, Suite 500, Las Vegas,
Nevada 89169, on or before October 25, 2014 (the “Revolving Loan Maturity
Date”), the lesser of: (i) One Million Five Hundred and Six Thousand One Hundred
Thirty Four and 50/100 United States Dollars (US$1,506,134.50); or (ii) the
aggregate principal amount outstanding under and pursuant to that certain senior
secured revolving credit facility agreement, dated as of August 31, 2013 and
effective as of October 24, 2013, as amended by amendment no. 1 thereto, dated
as of January 17, 2014, and as further amended by amendment no. 2 thereto, dated
as of the Effective Date (“Amendment No. 2”), executed by and among the
Borrower, as borrower, Green Hygienics, Inc., as guarantor, and the Lender, as
lender (as amended, restated, supplemented or modified from time to time, the
“Credit Agreement”), together with interest (computed on the actual number of
days elapsed on the basis of a 360 day year) on the aggregate principal amount
of all Revolving Loans outstanding from time to time, as provided in the Credit
Agreement. Capitalized words and phrases not otherwise defined herein shall have
the meanings assigned thereto in the Credit Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
This Amended and Restated Revolving Convertible Promissory Note (this “Note”)
amends, restates, replaces, and supersedes, in its entirely, that certain
Revolving Convertible Promissory Note, dated as of August 31, 2013 and effective
as of October 24, 2013 (the “Original Note”), issued by the Borrower in favor of
the Lender, in the principal amount of One Million Seven Hundred Fifty Thousand
and No/100 United States Dollars (US$1,750,000). The obligations contained in
the Original Note shall be referred to herein as the “Original Obligations”). It
is the intention of the Borrower and Lender that while this Note amends,
restates, replaces and supersedes the Original Note, in its entirety, it is not
in payment or satisfaction of the Original Obligations, but rather is the
substitute of one evidence of debt for another without any intent to extinguish
the old. Should there be any conflict between any of the terms of the Original
Note, and the terms of this Note, the terms of this Note shall control. This
Note is not a novation.
 
This Note evidences a portion of the aggregate Revolving Loans incurred by
Borrower under and pursuant to the Credit Agreement, to which reference is
hereby made for a statement of the terms and conditions under which the
Revolving Loan Maturity Date or any payment hereon may be accelerated. The
holder of this Note is entitled to all of the benefits and security provided for
in the Loan Documents. All Revolving Loans shall be repaid by Borrower, or any
person liable for the payment of this Note, on the Revolving Loan Maturity Date,
unless payable sooner pursuant to the provisions of the Credit Agreement.
 
Principal and interest shall be paid to Lender as set forth in the Credit
Agreement, or at such other place as the holder of this Note shall designate in
writing to Borrower. Each Revolving Loan made by Lender, and all payments on
account of the principal and interest thereof shall be recorded on the books and
records of Lender and the principal balance as shown on such books and records,
or any copy thereof certified by an officer of Lender, shall be rebuttable
presumptive evidence of the principal amount owing hereunder.
 
This Note is being issued in connection with Amendment No. 2 and is also secured
by the Security Agreements and all other Loan Documents. All of the agreements,
conditions, covenants, provisions, representations, warranties and stipulations
contained in any of the Loan Documents which are to be kept and performed by the
Borrower or the Guarantor are hereby made a part of this Note to the same extent
and with the same force and effect as if they were fully set forth herein, and
the Borrower and the Guarantor covenant and agree to keep and perform them, or
cause them to be kept or performed, strictly in accordance with their terms.
 
Except for such notices as may be required under the terms of the Credit
Agreement, the Borrower, or any person liable for the payment of this Note,
waives presentment, demand, notice, protest, and all other demands, or notices,
in connection with the delivery, acceptance, performance, default, or
enforcement of this Note, and assents to any extension or postponement of the
required time of payment or any other indulgence.
 
Borrower shall be solely responsible for the payment of any and all documentary
stamps and other taxes applicable to the full face amount of this Note.
 
 
2

--------------------------------------------------------------------------------

 


The Revolving Loan evidenced hereby has been made and/or issued and this Note
has been delivered at Lender's main office set forth above. This Note shall be
governed and construed in accordance with the laws of the State of Nevada, in
which state it shall be performed, and shall be binding upon Borrower, or any
person liable for the payment of this Note, and its legal representatives,
successors, and assigns. Wherever possible, each provision of the Credit
Agreement and this Note shall be interpreted in such manner as to be effective
and valid under applicable law, but if any provision of the Credit Agreement or
this Note shall be prohibited by or be invalid under such law, such provision
shall be severable, and be ineffective to the extent of such prohibition or
invalidity, without invalidating the remaining provisions of the Credit
Agreement or this Note.
 
Nothing herein contained, nor in any instrument or transaction relating hereto,
shall be construed or so operate as to require the Borrower, or any person
liable for the payment of this Note, to pay interest in an amount or at a rate
greater than the highest rate permissible under applicable law. By acceptance
hereof, Lender hereby warrants and represents to Borrower that Lender has no
intention of charging a usurious rate of interest. Should any interest or other
charges paid by Borrower, or any parties liable for the payments made pursuant
to this Note result in the computation or earning of interest in excess of the
highest rate permissible under applicable law, any and all such excess shall be
and the same is hereby waived by the holder hereof. Lender shall make
adjustments in the Note or Credit Agreement, as applicable, as necessary to
ensure that Borrower will not be required to pay further interest in excess of
the amount permitted by applicable law. All such excess shall be automatically
credited against and in reduction of the outstanding principal balance. Any
portion of such excess which exceeds the outstanding principal balance shall be
paid by the holder hereof to the Lender and any parties liable for the payment
of this Note, it being the intent of the parties hereto that under no
circumstances shall Borrower, or any party liable for the payments hereunder, be
required to pay interest in excess of the highest rate permissible under
applicable law.
 
THE HOLDER IS A NON-U.S. PERSON AS THAT TERM IS DEFINED IN THE UNITED STATES
INTERNAL REVENUE CODE. IT IS HEREBY AGREED AND UNDERSTOOD THAT THE OBLIGATIONS
HEREUNDER MAY BE SOLD OR RESOLD ONLY TO NON­U.S. PERSONS. THE INTEREST PAYABLE
HEREUNDER IS PAYABLE ONLY OUTSIDE THE UNITED STATES. ANY U.S. PERSON WHO HOLDS
THIS OBLIGATION WILL BE SUBJECT TO LIMITATIONS UNDER THE UNITED STATES INCOME
TAX LAW.


Notwithstanding any provision in this Note or the other Loan Documents, the
total liability for payments of interest and payments in the nature of interest,
including, without limitation, all charges, fees, exactions, or other sums which
may at any time be deemed to be interest, shall not exceed the limit imposed by
the usury laws of the jurisdiction governing this Note or any other applicable
law. In the event the total liability of payments of interest and payments in
the nature of interest, including, without limitation, all charges, fees,
exactions or other sums which may at any time be deemed to be interest, shall,
for any reason whatsoever, result in an effective rate of interest, which for
any month or other interest payment period exceeds the limit imposed by the
usury laws of the jurisdiction governing this Note, all sums in excess of those
lawfully collectible as interest for the period in question shall, without
further agreement or notice by, between, or to any party hereto, be applied to
the reduction of the outstanding principal balance of this Note immediately upon
receipt of such sums by the Lender, with the same force and effect as though the
Borrower had specifically designated such excess sums to be so applied to the
reduction of such outstanding principal balance and the Lender had agreed to
accept such sums as a penalty-free payment of principal; provided, however, that
the Lender may, at any time and from time to time, elect, by notice in writing
to the Borrower, to waive, reduce, or limit the collection of any sums in excess
of those lawfully collectible as interest rather than accept such sums as a
prepayment of the outstanding principal balance. It is the intention of the
parties that the Borrower do not intend or expect to pay nor does the Lender
intend or expect to charge or collect any interest under this Note greater than
the highest non-usurious rate of interest which may be charged under applicable
law.


 
3

--------------------------------------------------------------------------------

 
 
At any time and from time to time while this Note is outstanding, upon an Event
of Default, this Note may be, at the sole option of the Lender, convertible into
shares of the common stock, par value $0.0001 per share (the “Common Stock”) of
Borrower, in accordance with the terms and conditions set forth below.
 
(a) Voluntary Conversion. At any time while this Note is outstanding, upon an
Event of Default, the Lender may convert all or any portion of the outstanding
principal, accrued and unpaid interest, and any other sums due and payable
hereunder or under the Credit Agreement (such total amount, the
“Conversion Amount”) into shares of Common Stock of the Borrower (the
“Conversion Shares”) at a price equal to: (i) the Conversion Amount (the
numerator); divided by (ii) eighty-five percent (85%) of the lowest daily volume
weighted average price of the Borrower's Common Stock during the five (5)
Business Days immediately prior to the Conversion Date, which price shall be
indicated in the conversion notice (in the form attached hereto as Exhibit A,
the “Conversion Notice”) (the denominator) (the “Conversion Price”). The Lender
shall submit a Conversion Notice indicating the Conversion Amount, the number of
Conversion Shares issuable upon such conversion, and where the Conversion Shares
should be delivered.
 
(b) The Lender's Conversion Limitations. The Borrower shall not affect any
conversion of this Note, and the Lender shall not have the right to convert any
portion of this Note, to the extent that after giving effect to the conversion
set forth on the Conversion Notice submitted by the Lender, the Lender (together
with the Lender's Affiliates and any Persons acting as a group together with the
Lender or any of the Lender's Affiliates) would beneficially own shares of
Common Stock in excess of the Beneficial Ownership Limitation (as defined
herein). To ensure compliance with this restriction, prior to delivery of any
Conversion Notice, the Lender shall have the right to request that the Borrower
provide to the Lender a written statement of the percentage ownership of the
Borrower's Common Stock that would be beneficially owned by the Lender and its
Affiliates in the Borrower if the Lender converted such portion of this Note
then intended to be converted by Lender. The Borrower shall, within two (2)
Business Days of such request, provide Lender with the requested information in
a written statement, and the Lender shall be entitled to rely on such written
statement from the Borrower in issuing its Conversion Notice and ensuring that
its ownership of the Borrower's Common Stock is not in excess of the Beneficial
Ownership Limitation. The restriction described in this Section may be waived by
Lender, in whole or in part, upon notice from the Lender to the Borrower to
increase such percentage.
 
 
4

--------------------------------------------------------------------------------

 


For purposes of this Note, the “Beneficial Ownership Limitation” shall be 4.99%
of the number of shares of Common Stock outstanding immediately after giving
effect to the issuance of shares of Common Stock issuable upon conversion of
this Note. The limitations contained in this Section shall apply to a successor
holder of this Note. For purposes of this Note, “Person” means an individual, a
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization or a government or any department or
agency thereof.
 
(c) Mechanics of Conversion. The conversion of this Note shall be conducted in
the following manner:
 
(1) To convert this Note into shares of Common Stock on any date set forth in
the Conversion Notice by the Lender (the “Conversion Date”), the Lender shall
transmit by facsimile or electronic mail (or otherwise deliver) a copy of the
fully executed Conversion Notice to the Borrower (or, under certain
circumstances as set forth below, by delivery of the Conversion Notice to the
Borrower's transfer agent).
 
(2) Upon receipt by the Borrower of a copy of a Conversion Notice, the Borrower
shall as soon as practicable, but in no event later than two (2) Business Days
after receipt of such Conversion Notice, send, via facsimile or electronic mail
(or otherwise deliver) a confirmation of receipt of such Conversion Notice (the
“Conversion Confirmation”) to the Lender indicating that the Borrower will
process such Conversion Notice in accordance with the terms herein. In the event
the Borrower fails to issue its Conversion Confirmation within said two (2)
Business Day time period, the Lender shall have the absolute and irrevocable
right and authority to deliver the fully executed Conversion Notice to the
Borrower's transfer agent, and pursuant to the terms of the Credit Agreement,
the Borrower's transfer agent shall issue the applicable Conversion Shares to
Lender as hereby provided. Within five (5) Business Days after the date of the
Conversion Confirmation (or the date of the Conversion Notice, if the Borrower
tails to issue the Conversion Confirmation), provided that the Borrower's
transfer agent is participating in the Depository Trust Company’s (“DTC”) Fast
Automated Securities Transfer (“FAST”) program, the Borrower shall cause the
transfer agent to (or, if for any reason the Borrower fails to instruct or cause
its transfer agent to so act, then pursuant to the Credit Agreement, the Lender
may request and require the Borrower's transfer agent to) electronically
transmit the applicable Conversion Shares to which the Lender shall be entitled
by crediting the account of the Lender's prime broker with DTC through its
Deposit Withdrawal Agent Commission (“DWAC”) system, and provide proof
satisfactory to the Lender of such delivery. In the event that the Borrower's
transfer agent is not participating in the DTC FAST program and is not otherwise
DWAC eligible, within five (5) Business Days after the date of the Conversion
Confirmation (or the date of the Conversion Notice, if the Borrower fails to
issue the Conversion Confirmation), the Borrower shall instruct and cause its
transfer agent to (or, if for any reason the Borrower fails to instruct or cause
its transfer agent to so act, then pursuant to the Credit Agreement, the Lender
may request and require the Borrower's transfer agent to) issue and surrender to
a nationally recognized overnight courier for delivery to the address specified
in the Conversion Notice, a certificate, registered in the name of the Lender,
or its designees, for the number of Conversion Shares to which the Lender shall
be entitled. To effect conversions hereunder, the Lender shall not be required
to physically surrender this Note to the Borrower unless the entire principal
amount of this Note, plus all accrued and unpaid interest thereon, has been so
converted. Conversions hereunder shall have the effect of lowering the
outstanding principal amount of this Note in an amount equal to the applicable
conversion. The Lender and the Borrower shall maintain records showing the
principal amount(s) converted and the date of such conversion(s). The Lender,
and any assignee by acceptance of this Note, acknowledge and agree that, by
reason of the provisions of this paragraph, following conversion of a portion of
this Note, the unpaid and unconverted principal amount of this Note may be less
than the amount stated on the face hereof.
 
 
5

--------------------------------------------------------------------------------

 
 
(3) The Person(s) entitled to receive the shares of Common Stock issuable upon a
conversion of this Note shall be treated for all purposes as the record
holder(s) of such shares of Common Stock as of the Conversion Date.
 
(4) If in the case of any Conversion Notice, the certificate or certificates are
not delivered to or as directed by the Lender by the date required hereby, the
Lender shall be entitled to elect by written notice to the Borrower at any time
on or before its receipt of such certificate or certificates, to rescind such
Conversion Notice, in which event the Borrower shall promptly return to the
Lender any original Note delivered to the Borrower and the Lender shall promptly
return to the Borrower the Common Stock certificates representing the principal
amount of this Note unsuccessfully tendered for conversion to the Borrower.
 
(5) The Borrower's obligations to issue and deliver the Conversion Shares upon
conversion of this Note in accordance with the terms hereof are absolute and
unconditional, irrespective of any action or inaction by the Lender to enforce
the same, any waiver or consent with respect to any provision hereof, the
recovery of any judgment against any person or entity or any action to enforce
the same, or any setoff, counterclaim, recoupment, limitation or termination, or
any breach or alleged breach by the Lender or any other person or entity of any
obligation to the Borrower or any violation or alleged violation of law by the
Lender or any other person or entity, and irrespective of any other circumstance
which might otherwise limit such obligation of the Borrower to the Lender in
connection with the issuance of such Conversion Shares; provided, however, that
such delivery shall not operate as a waiver by the Borrower of any such action
the Borrower may have against the Lender. In the event the Lender of this Note
shall elect to convert any or all of the outstanding principal amount hereof and
accrued but unpaid interest thereon in accordance with the terms of this Note,
the Borrower may not refuse conversion based on any claim that the Lender or
anyone associated or affiliated with the Lender has been engaged in any
violation of law, agreement or for any other reason, unless an injunction from a
court, on notice to Lender, restraining and or enjoining conversion of all or
part of this Note shall have been sought and obtained, and the Borrower posts a
surety bond for the benefit of the Lender in the amount of 150% of the
outstanding principal amount of this Note, which is subject to the injunction,
which bond shall remain in effect until the completion of arbitration/litigation
of the underlying dispute and the proceeds of which shall be payable to such
Lender to the extent it obtains judgment. In the absence of such injunction, the
Borrower shall issue Conversion Shares upon a properly noticed conversion. If
the Borrower fails for any reason to deliver to the Lender such certificate or
certificates representing Conversion Shares pursuant to timing and delivery
requirements of this Note, the Borrower shall pay to such Lender, in cash, as
liquidated damages and not as a penalty, for each $1,000 of principal amount
being converted, $1.00 per day for each day after the date by which such
certificates should have been delivered until such certificates are delivered.
Nothing herein shall limit a Lender's right to pursue actual damages or declare
an Event of Default pursuant to the Credit Agreement, this Note or any agreement
securing the indebtedness under this Note for the Borrower's failure to deliver
Conversion Shares within the period specified herein and such Lender shall have
the right to pursue all remedies available to it hereunder, at law or in equity,
including, without limitation, a decree of specific performance and/or
injunctive relief. The exercise of any such rights shall not prohibit the Lender
from seeking to enforce damages pursuant to any other Section hereof or under
applicable law. Nothing herein shall prevent the Lender from having the
Conversion Shares issued directly by the Borrower's transfer agent in accordance
with the Credit Agreement, in the event for any reason the Borrower fails to
issue or deliver, or cause its transfer agent to issue and deliver, the
Conversion Shares to the Lender upon exercise of Lender's conversion rights
hereunder.
 
 
6

--------------------------------------------------------------------------------

 
 
(6) The issuance of certificates for shares of the Common Stock on conversion of
this Note shall be made without charge to the Lender hereof for any documentary
stamp or similar taxes, or any other issuance or transfer fees of any nature or
kind that may be payable in respect of the issue or delivery of such
certificates, any such taxes or fees, if payable, to be paid by the Borrower.
 
(7) Borrower shall take all action reasonably necessary to at all times have
authorized, and reserved for the purpose of issuance, such number of shares of
Common Stock as shall be necessary to effect the full conversion of the Note in
accordance with its terms (the “Share Reserve”). If at any time the Share
Reserve is insufficient to effect the full conversion of the Note then
outstanding, Borrower shall increase the Share Reserve accordingly. If Borrower
does not have sufficient authorized and unissued shares of Common Stock
available to increase the Share Reserve, Borrower shall call and hold a special
meeting of the shareholders within forty-five (45) days of such occurrence, or
take action by the written consent of the holders of a majority of the
outstanding shares of Common Stock, if possible, for the sole purpose of
increasing the number of shares authorized to an amount of shares equal to three
(3) times the Conversion Shares. Borrower’s management shall recommend to the
shareholders to vote in favor of increasing the number of shares of Common Stock
authorized.
 
(d) Adjustments to Conversion Price. If, at any time while this Note is
outstanding: (i) the Borrower effects any merger or consolidation of the
Borrower with or into another Person, (ii) the Borrower effects any sale of all
or substantially all of its assets in one transaction or a series of related
transactions, (iii) any tender offer or exchange offer (whether by the Borrower
or another Person) is completed pursuant to which holders of Common Stock are
permitted to tender or exchange their shares for other securities, cash or
property, or (iv) the Borrower effects any reclassification of the Common Stock
or any compulsory share exchange pursuant to which the Common Stock is
effectively converted into or exchanged for other securities, cash or property
(in any such case, a “Fundamental Transaction”), then upon any subsequent
conversion of this Note, the Lender shall have the right to receive, for each
Conversion Share that would have been issuable upon such conversion immediately
prior to the occurrence of such Fundamental Transaction, the same kind and
amount of securities, cash or property as it would have been entitled to receive
upon the occurrence of such Fundamental Transaction if it had been, immediately
prior to such Fundamental Transaction, the holder of one (1) share of Common
Stock (the “Alternate Consideration”). For purposes of any such conversion, the
determination of the Conversion Price shall be appropriately adjusted to apply
to such Alternate Consideration based on the amount of Alternate Consideration
issuable in respect of one (1) share of Common Stock in such Fundamental
Transaction, and the Borrower shall apportion the Conversion Price among the
Alternate Consideration in a reasonable manner reflecting the relative value of
any different components of the Alternate Consideration. If holders of Common
Stock are given any choice as to the securities, cash or property to be received
in a Fundamental Transaction, then the Lender shall be given the same choice as
to the Alternate Consideration it receives upon any conversion of this Note
following such Fundamental Transaction. To the extent necessary to effectuate
the foregoing provisions, any successor to the Borrower or surviving entity in
such Fundamental Transaction shall issue to the Lender a new note consistent
with the foregoing provisions and evidencing the Lender's right to convert such
note into Alternate Consideration. The terms of any agreement pursuant to which
a Fundamental Transaction is effected shall include terms requiring any such
successor or surviving entity to comply with the provisions of this Section and
insuring that this Note (or any such replacement security) will be similarly
adjusted upon any subsequent transaction analogous to a Fundamental Transaction.
 
 
7

--------------------------------------------------------------------------------

 
 
(e) Make-Whole Rights. Upon liquidation by the Lender of Conversion Shares
issued pursuant to a Conversion Notice, provided that the Lender realizes a net
amount from such liquidation equal to less than the Conversion Amount specified
in the relevant Conversion Notice (such net realized amount, the “Realized
Amount”), the Borrower shall issue to the Lender additional shares of the
Borrower’s Common Stock equal to: (i) the Conversion Amount specified in the
relevant Conversion Notice; minus (ii) the Realized Amount, as evidenced by a
reconciliation statement from the Lender (a “Sale Reconciliation”) showing the
Realized Amount from the sale of the Conversion Shares; divided by (iii) the
average volume weighted average price of the Borrower’s Common Stock during the
five (5) Business Days immediately prior to the date upon which the Lender
delivers notice (the “Make-Whole Notice”) to the Borrower that such additional
shares are requested by the Lender (the “Make-Whole Stock Price”) (such number
of additional shares to be issued, the “Make-Whole Shares”). Upon receiving the
Make-Whole Notice and Sale Reconciliation evidencing the number of Make-Whole
Shares requested, the Borrower shall instruct its transfer agent to issue
certificates representing the Make-Whole Shares, which Make Whole Shares shall
be issued and delivered in the same manner and within the same time frames as
set forth herein. The Make-Whole Shares, when issued, shall be deemed to be
validly issued, fully paid, and non-assessable shares of the Borrower’s Common
Stock. Following the sale of the Make-Whole Shares by the Lender: (i) in the
event that the Lender receives net proceeds from such sale which, when added to
the Realized Amount from the prior relevant Conversion Notice, is less than the
Conversion Amount specified in the relevant Conversion Notice, the Lender shall
deliver an additional Make-Whole Notice to the Borrower following the procedures
provided previously in this paragraph, and such procedures and the delivery of
Make-Whole Notices shall continue until the Conversion Amount has been fully
satisfied; (ii) in the event that the Lender received net proceeds from the sale
of Make-Whole Shares in excess of the Conversion Amount specified in the
relevant Conversion Notice, such excess amount shall be applied to satisfy any
and all amounts owed hereunder in excess of the Conversion Amount specified in
the relevant Conversion Notice.
 
 [-signature page follows-]
 
 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Borrower has executed this Note as of the date set forth
above.
 
 

  GREEN INNOVATIONS LTD.          
 
By:
/s/ Bruce Harmon     Name: Bruce Harmon     Title: Chief Financial Officer      
   


[Signature Page 1 of 2 to Amended and Restated Revolving Convertible Promissory
Note]
 
 
9

--------------------------------------------------------------------------------

 
 
CONSENT AND AGREEMENT
 
The undersigned, referred to in the foregoing amended and restated revolving
convertible promissory note as a guarantor, hereby consents and agrees to said
amended and restated revolving convertible promissory note and to the payment of
the amounts contemplated therein, documents contemplated thereby and to the
provisions contained therein relating to conditions to be fulfilled and
obligations to be performed by it pursuant to or in connection with said amended
and restated revolving convertible promissory note to the same extent as if the
undersigned were a party to said amended and restated revolving convertible
promissory note.
 
 

  GREEN HYGIENICS, INC.          
 
By:
/s/ Bruce Harmon     Name: Bruce Harmon     Title: Chief Financial Officer      
   

 
[Signature Page 2 of 2 to Amended and Restated Revolving Convertible Promissory
Note]
 
 
10

--------------------------------------------------------------------------------

 
 
EXHIBIT A
NOTICE OF CONVERSION
 
The undersigned hereby elects to convert principal and/or interest under the
Revolving Convertible Promissory Note (the “Note”) Green Innovations Ltd., a
corporation incorporated under the laws of the State of Nevada (the “Company”),
into shares of common stock, par value $0.0001 per share (the “Common Shares”),
of the Company in accordance with the conditions of the Note, as of the date
written below.
 
Based solely on information provided by the Company to Holder, the undersigned
represents and warrants to the Company that its ownership of the Common Shares
does not exceed the Beneficial Ownership Limitation as specified under the Note.
 

Conversion Calculations   Effective Date of Conversion:
_____________________________ Principal Amount and/or Interest to be Converted: 
_____________________________ Number of Common Shares to be Issued:
_____________________________

 
 

  [HOLDER]       By: _______________________________  
Name: _____________________________   Title: ______________________________  
Address: ___________________________   __________________________________

 
 
 
 
 
11

--------------------------------------------------------------------------------